Citation Nr: 1510923	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-33 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.

3. Entitlement to service connection for an arthritic condition of the bilateral arms and back.

4. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

While the Veteran's claim for an acquired psychiatric disorder currently on appeal was adjudicated as entitlement to service connection for a general anxiety disorder by the RO, the medical evidence of record reveal diagnoses of anxiety, schizophrenic reaction, panic attacks, obsessive compulsive disorder (OCD) and depression. The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue has been recharacterized as shown on the title page and encompasses all reasonably related acquired psychiatric disorders, to include general anxiety disorder.

The Veteran requested and was scheduled for a Board hearing, via video conference, on November 7, 2014. However, the Veteran failed to appear for the scheduled hearing. The claims folder is void of a postponement request from the Veteran or his representative. Thus, the Board will proceed as though the request for a hearing has been withdrawn. 38 C.F.R. § 20.702(d).


The issues of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, sleep apnea and an arthritic condition of the bilateral arms and back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed March 1972 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition.

2. Some of the evidence submitted subsequent to the March 1972 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder, to include general anxiety disorder.


CONCLUSIONS OF LAW

1. The unappealed March 1972 rating decision which denied service connection for a nervous condition is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2014).

2. Evidence received since the March 1972 RO decision that denied entitlement to service connection for nervous condition is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in November 2011, VA informed the Veteran of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, of the reasons for the prior denials, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision. Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA medical records, and the statements of the Veteran.  

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal Criteria
New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).   

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Historically, the appellant's claim for entitlement to service connection for a nervous disorder was denied by the RO in March 1972 because the evidence failed to show that claimed disability was incurred in or aggravated by service. The appellant did not appeal the decision and it became final. In August 2011, the appellant requested that his claim for entitlement to service connection for an acquired psychiatric disorder be reopened.   

Evidence of record at time of last final denial

At the time of the march 1972 RO denial, the evidence of record consisted of the Veteran's DD 214, his STRs, the Veteran's lay statements, medical records and correspondence. 

A February 1972 certificate of attending physician reflects that shortly after the Veteran's tour of duty in Vietnam (October 1971), he complained of nervousness, insomnia, and nightmares. The certificate further reflects the Veteran tendency to take out his eyes. The attending physician subsequently diagnosed the Veteran with an anxiety state, schizophrenic reaction, and depressed state.

A March 1972 VA psychiatric examination reflects the Veteran complained of restlessness, impulses to tear out his eyes, nightmares of Vietnam, and depression. The Veteran was diagnosed with moderately severe to severe anxiety neurosis.

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records which reflect diagnoses of panic attacks, OCD and depression and the statements of the Veteran that the onset of his mental disorder occurred shortly after his Vietnam tour. (See November 2012 VA psychiatric general note and April 2012 statement in support of claim.)


Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to an acquired psychiatric disorder. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim.  Shade, 24 Vet. App. at 110.

The November 2012 VA psychiatric general note was not within the claims file at the time of the March 1972 RO decision. The new medical records go to the basis of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder. Thus, the Board finds the additional medical records new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for an acquired psychiatric disorder, to include general anxiety disorder, is reopened.  


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include general anxiety disorder, and to that extent, the claim is granted.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include general anxiety disorder, may be granted on the merits, de novo.

The Veteran contends that service connection for acquired psychiatric disorder is warranted. 

As explained earlier, for some chronic diseases, presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected. 38 C.F.R. § 3.303(b). Where a veteran served continuously for 90 days or more during a period of war and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.307. Chronic diseases include psychoses. 38 C.F.R. § 3.309(a). For rating purposes, the term psychosis includes schizophrenia. 38 C.F.R. § 3.384(f). At the time of the onset of the Veteran's schizophrenic symptoms, a 10 percent disabling required the symptoms to have slight impairment of social and industrial adaptability. 38 C.F.R. § 4.130, 4.132, Diagnostic Code 9200 (West 1965). 

In this case, the Veteran served honorable for two years during the Vietnam conflict. The claims folder reflects that the Veteran experienced moderately severe to severe symptoms of anxiety neurosis, schizophrenic reaction, and depression within one year from his honorable separation from active military service. The Veteran's symptoms included impulses to hurt himself, paranoia, depression, fright, insomnia, nervousness, and nightmares. (See February 1972 certificate of attending physician and March 1972 VA psychiatric examination). However, the claims folder does not reflect a current diagnosis of a psychosis condition that will provide the Veteran with the presumption of service connection. 

As noted above, the Veteran has also been diagnosed with panic attacks, OCD, and depression. The claims folder is void of a medical examination that provides an opinion as to whether any of the Veteran's mental conditions are related to, or aggravated by, his active military service. Without an adequate medical examination and medical opinion in regard to the Veteran's claimed mental conditions, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for an acquired psychiatric disorder, to include general anxiety disorder.

Additionally, the Veteran has averred he has sleep apnea and an arthritic condition of the back and bilateral arms, related to service. (See August 2011 Supplemental Claim for Compensation). The claims folder reflects that the Veteran has complained of and has been treated for both conditions. (See June 2012 and June 2011 VA medical records). The claims file does not contain a medical opinion in regard to whether the Veteran's claimed conditions, manifested in service or whether they are casually related to service.

The claims folder reflects that the Veteran has complained and has been treated for sleep apnea and an arthritic condition of the back and bilateral arms. Furthermore, the Veteran contends that the symptoms experienced may be associated with an event, injury, or disease during his active military service. The claims folder reflects that while in service the Veteran experienced pain after falling off of a truck. (See June 1971 chronological record of medical care).

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's claimed conditions, the Board finds the current evidence to be insufficient to decide the claims. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claims to service connection for sleep apnea and an arthritic condition of the back and bilateral arms.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for any psychiatric disorder, arthritis and sleep apnea; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA psychiatric examination in regard to entitlement to service connection for an acquired psychiatric disorder. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish the following opinions: a.) whether or not the Veteran currently has schizophrenia, or any other psychosis disorder; b.) If so, whether it is at least as likely as not (50 percent or greater) that the Veteran's psychosis manifested while in service or within one year from separation.  If manifestation was during the first post service year was it to such a degree that he would have had a slight impairment of social and industrial adaptability; c.) whether it is at least as likely as not  that the Veteran currently has any acquired psychiatric disorder related to, or aggravated by, his military service; d.) whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is caused or aggravated (chronically worsened) by any of his service-connected disabilities. Any opinion should include a complete rationale. The examiner should consider the entire claims, to include: a.) the STRs; b.) the Veteran's statements in regard to his symptoms; c.) the February 1972 certificate of attending physician, which diagnosed the veteran with anxiety state, depressed state, and schizophrenic reaction; d.) the March 1972 VA psychiatric examination, which diagnosed the Veteran with anxiety neurosis; e.) the November 2012 VA psychiatric general note, which reflects diagnoses of panic attacks, OCD, and depression.

3. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for sleep apnea and an arthritic condition of the back and bilateral arms. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish the following opinions: a.) whether it is at least as likely as not that the Veteran's current sleep apnea is related to, or aggravated by, his military service and; b.) whether it is at least as likely as not that the Veteran's arthritic condition of the back and bilateral arms are related to, or aggravated by, his military service. Any opinion should include a complete rationale. The examiner should consider the entire claims, to include: a.) the STRs; b.) the Veteran's statements in regard to his symptoms; c.) the June 2012 VA medical records, which reflects diagnoses of sleep apnea and arthritis.

4. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


